Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1, 11-19, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-18, 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Gatineau et al. (U.S. Patent Publication No. 2013/0267082).
Referring to figures 1-3, Gatineau et al. teaches a silicon chalcogenate precursor comprising: 
	the chemical formula of Si(XR1).sub.nR.sup.2.sub.4-n (Me2Si(TetBu)2 where X is sulfur, selenium, or tellurium, R.sup.1 is hydrogen, an alkyl group, a substituted alkyl group, an alkoxide group, a substituted alkoxide group, an amide group, a substituted amide group, an amine group, a substituted amine group, or a halogen group, each R.sup.2 is independently hydrogen, an alkyl group, a substituted alkyl group, an alkoxide group, a substituted alkoxide group, an amide group, a substituted amide group, an amine group, a substituted amine group, or a halogen group, and n is 1, 2, 3, wherein when R1 is hydrogen, n is 2, 3 or 4 (see figures 1e, 2e, paragraphs# 42-44, 85). 
	Regarding to claim 12, the silicon chalcogenate precursor comprises Si(XR.sup.1)(R.sup.2)(R.sup.3)(R.sup.4), Si(XR.sup.1)(XR.sup.2)(R.sup.3)(R.sup.4), 
Si(XR.sup.1)(R.sup.2)(XR.sup.3)(R.sup.4), Si(XR.sup.1)(XR.sup.2)(R.sup.3)(XR.sup.4), 
Si(XR.sup.1)(XR.sup.2)(XR.sup.3)(R.sup.4), Si(XR.sup.1)(R.sup.2)(XR.sup.3)(XR.sup.4), or 
Si(XR.sup.1)(XR.sup.2)(XR.sup.3)(XR.sup.4) and each of R.sup.3 and R.sup.4 is 
independently hydrogen, an alkyl group, a substituted alkyl group, an alkoxide 
group, a substituted alkoxide group, an amide group, a substituted amide group, 
or a halide group (see figures 1-2, paragraphs# 42-44). 
	Regarding to claim 18, where each X is the same (see figures 1-2, paragraphs# 42-44). 

Allowable Subject Matter
Claims 21-24 are allowed because none of the prior art alone or in combination teaches a silicon chalcogenate precursor comprising: the chemical formula of Si(XRl)nR24-n, where X 
Claims 11, 13-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The references fail to teach the following: the silicon chalcogenate precursor comprises Si(XR.sup.l)(XR.sup.2)(XR.sup.3)(XR.sup.4), where X is sulfur or tellurium and each X is the same (in claim 13); silicon chalcogenate precursor comprises at least one halogen atom (in claims 14-17, 21-24), wherein R.sup.l comprises a halogen atom indirectly bonded to the silicon atom and R.sup.2 comprises a halogen atom directly or indirectly bonded to the silicon atom (in claim 15), wherein R.sup.l comprises a halogen atom indirectly bonded to the silicon atom and at least one of R.sup.2, R.sup.3, or R.sup.4 comprises a halogen atom directly or indirectly bonded to the silicon atom (in claim 16); wherein R.sup.l comprises a halogen atom indirectly bonded to the silicon atom and each of R.sup.2, R.sup.3, and R.sup.4 comprises a halogen atom directly or indirectly bonded to the silicon atom (see in claim 17). Prior art of record fails to teach or suggest to incorporate these limitations into references to arrive at the claimed device.
 	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893